Citation Nr: 1630199	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-25 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a ruptured right ear drum.


REPRESENTATION

Veteran represented by:	Robert Brown, Jr., Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from January 1953 to January 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied the Veteran's service connection claim for ruptured eardrum of the right ear.  The Veteran disagreed with that decision and perfected this appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in May 2016.  A transcript of the hearing is in the claims folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran ruptured his right ear drum during active duty service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, residuals of ruptured eardrum in the right ear was incurred in active duty military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's service-connection claim for a ruptured eardrum, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

Applicable Law and Analysis 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran avers that he currently has a ruptured eardrum, which stems from his period of service.  

The service treatment records are silent as to any complaints, treatments, or manifestations of a ruptured ear drum or any ear issues while in service.

Post-service VA treatment records are mainly irrelevant, in that they do not pertain to any treatment for the Veteran's ears.  Several times, the Veteran reported right ear pain, but no treating physician provided any etiology for such pain; there is no indication that a physical ear examination was ever provided.  See VA Treatment Records dated December 6, 2007 and October 28, 2009.
The record also contains medical records from a private treatment facility in Oklahoma.  The treating physician noted several conditions of the Veteran's ears, specifically deformity, drainage, rapid hearing loss, dizziness, and a possible foreign body in the ear canal; however, the physician did not discuss whether the Veteran had a ruptured right ear drum, and if so, the etiology of such a condition.  See Records from Camarron Valley Hearing dated March 1, 2010.  

During the appeal period, the Veteran was afforded two VA examinations in relation to his separate bilateral hearing loss and tinnitus claims.  Both examinations provided the Veteran with audiological exams, but neither afforded the Veteran with a physical examination to determine if the Veteran currently had a ruptured ear drum.  See VA Examinations dated April 24, 2015 and August 19, 2015.  

The remaining evidence of record consists of the Veteran's lay statements of argument.  Throughout the record, the Veteran has reported that in April 1953, during combat training in California, he was firing a large rifle over his right shoulder.  He indicated that during training, after firing the gun, he noticed pain and loss of hearing in his right ear.  He indicated that he reported to the corpsman, who found a ruptured eardrum, gave him some aspirin and sent him back on duty.

Post-service, the Veteran reports that he has had "tremendous" pain with his right ear since April 1953; he alleviates that pain with ear drops.  He also indicated that over the years, his treating physicians have told him that he has a ruptured ear drum in the right ear. 

As noted before, lay statements are competent when they convey matters that are observable by a lay person.  Here, the Veteran is certainly competent to report his symptoms, his treatment and what he was told by past physicians.  Here, he recalls a prior diagnosis of ruptured eardrum.  The Board finds such statements to be credible, and there is nothing in the record to call into question the Veteran's credibility or recollection of a physician diagnosis.  As such, the Board assigns the Veteran's statements, as to his in-service injury and post-service diagnoses, to be highly credible.  

Overall, the Board finds that the evidence is in relative equipoise as to whether the Veteran has ruptured his right eardrum during active service.  The VA examinations of record are inadequate in relation to this specific issue, as they did not provide a physical examination of the Veteran's right ear.  The Veteran's lay statements are both competent and credible as to the diagnosis and onset of his ruptured right ear drum.  Thus, the Board finds that the evidence of record for and against the Veteran's claim to be at the very least in relative equipoise.  See 38 U.S.C.A. §°5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The issue of whether residuals of the ruptured eardrum are compensable in degree is not a matter before the Board at this time.  



ORDER

Entitlement to service connection for residuals of ruptured right ear drum is granted.



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


